EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT Name State or Country of Incorporation 1214741 Alberta Ltd. Canada Blue Bells Country Club (Pty) Ltd. South Africa Blue Crane Signature Golf Estate (Pty) Ltd. South Africa CC Tollgate LLC Delaware Celebrations Accommodation Food Service Management (Pty) Ltd. South Africa Century Casino Millennium, a.s. Czech Republic Century Casino Newcastle (Pty) Ltd. South Africa Century Casinos Africa (Pty) Ltd. South Africa Century Casinos Caledon (Pty) Ltd. South Africa Century Casinos Cripple Creek, Inc. Colorado Century Casinos Europe GmbH Austria Century Casinos Management, Inc. Delaware Century Casinos Tollgate, Inc. Delaware Century Resorts Alberta, Inc. Canada Century Resorts International Ltd. Mauritius Century Resorts Ltd. Mauritius G5 Sp. z o.o. Poland WMCK-Acquisition Corp. Delaware WMCK-Venture Corp. Delaware
